Order entered July 1, 2015




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-15-00409-CR
                                      No. 05-15-00410-CR

                                ERIC JAMES BALLOU, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                    Rockwall County, Texas
                         Trial Court Cause Nos. CR15-0124, CR15-0125

                                          ORDER
        The Court GRANTS court reporter Deborah K. Hamon’s motion for extension of time to

file the reporter’s record.

        We ORDER Ms. Hamon to file the reporter’s record within TEN (10) DAYS from the

date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE